09-2517-ag
    Chen v. Holder
                                                                                  BIA
                                                                          A079 629 996
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 3 rd day of March, two thousand ten.

    PRESENT:
             JOSÉ A. CABRANES,
             PETER W. HALL,
             GERARD E. LYNCH,
                Circuit Judges.
    _______________________________________

    YING CHEN,
             Petitioner,

                     v.                                    09-2517-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Oleh R. Tustaniwsky, New York, New
                                  York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; M. Jocelyn Lopez Wright,
                                  Senior Litigation Counsel; Sabrina
                                  M. Lofty, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
decision of the Board of Immigration Appeals (“BIA”), it is
hereby ORDERED, ADJUDGED, AND DECREED, that the petition for
review is DENIED.

     Ying Chen, a native and citizen of the People’s
Republic of China, seeks review of a May 13, 2009, order of
the BIA denying her motion to reopen. In re Ying Chen, No.
A079 629 996 (B.I.A. May 13, 2009). We assume the parties’
familiarity with the underlying facts and procedural history
of this case.

     We review the BIA’s denial of Chen’s motion to reopen
for abuse of discretion. Ali v. Gonzales, 448 F.3d 515, 517
(2d Cir. 2006) (per curiam). An alien may only file one
motion to reopen and must do so within 90 days of the final
administrative decision. 8 U.S.C. § 1229a(c)(7); 8 C.F.R.
§ 1003.2(c)(2). However, there is no time or numerical
limitation where the alien establishes materially “changed
country conditions arising in the country of nationality.”
8 U.S.C. § 1229a(c)(7)(C)(ii); see also 8 C.F.R.
§ 1003.2(c)(3)(ii). Here, the BIA did not abuse its
discretion in denying Chen’s motion to reopen, which was
indisputably untimely and number-barred.

     As the BIA found, Chen’s alleged membership in the
Federation for Democracy in China was a change in her
personal circumstances, not a change in country conditions.
See Yuen Jin v. Mukasey, 538 F.3d 143, 155 (2d Cir. 2008).
Although Chen asserts that conditions for pro-democracy
supporters in China have worsened since the time of the IJ’s
decision, changing one’s personal circumstances in a way
that coincides with changes in one’s country – years after
being ordered removed – does not meet the changed country
conditions exception set forth at 8 U.S.C.
§ 1229a(c)(7)(C)(ii). As we have observed, aliens who have
been ordered removed are not permitted “to disregard [those]
orders and remain in the United States long enough to change
their personal circumstances (e.g., by having children or
practicing a persecuted religion) and initiate new
proceedings via a new asylum application.” Yuen Jin, 538
F.3d at 155; see also Wei Guang Wang v. BIA, 437 F.3d 270,
274 (2d Cir. 2006).



                             2
     Contrary to Chen’s argument, the record does not
demonstrate that the BIA failed to consider any of the
evidence she submitted. See Xiao Ji Chen v. U.S. Dep’t of
Justice, 471 F.3d 315, 338 (2d Cir. 2006); see also Wei
Guang Wang, 437 F.3d at 275. Finally, the BIA was not
required to reach the issue of whether Chen established
prima facie eligibility for relief, finding instead that she
failed to meet the threshold requirement of demonstrating
changed country conditions. See 8 U.S.C.
§ 1229a(c)(7)(C)(ii); INS v. Abudu, 485 U.S. 94, 104-05
(1988).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3